566 P.2d 219 (1977)
WYOMING BANCORPORATION, Appellant,
v.
Dwight BONHAM, Wyoming State Bank Examiner, and Wyoming Security Bank, Sheridan, Wyoming, a Wyoming Corporation, and its organizers and proposed officers and directors in their Official capacity, Appellees.
No. 4589.
Supreme Court of Wyoming.
June 14, 1977.

ORDER
GUTHRIE, Chief Justice.
Appellant and Appellees herein having filed their petitions for rehearing in the above matter, 563 P.2d 1382, and it appearing to the court that said petitions do not present any new facts or propositions of law but in effect seek rearguments upon points decided adversely to the movants; and it appearing that the same should therefore be denied under the authority of Olds v. Hosford, 359 P.2d 406 (Wyo. 1961), and Braten v. Baker, 78 Wyo. 300, 301, 325 P.2d 880 (1958).
IT IS THEREFORE ORDERED that the petitions for rehearing be and the same are hereby denied.